                                            Case 3:21-cv-02055-TSH Document 12 Filed 04/19/21 Page 1 of 5


                                                                                                                       FILED
                                   1                                                                                     Apr 19 2021

                                                                                                                       SUSANY. SOONG
                                   2                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                   3                                                                                    SAN FRANCISCO

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REBIO RONNIE TOWNSEND,                             Case No. 21-cv-02055-TSH
                                   8                    Plaintiff,
                                                                                            ORDER OF SERVICE; DENYING
                                   9             v.                                         REQUEST TO RECOVER DAMAGES
                                                                                            FOR CONFISCATED PROPERTY
                                  10     DEPARTMENT OF STATE HOSPITALS
                                         DR. R. BRAR,                                       Re: Dkt. No. 9
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Napa State Hospital, has filed a pro se action pursuant to 42 U.S.C.

                                  14   § 1983. Plaintiff has consented to magistrate judge jurisdiction. Dkt. No. 8. His complaint is now

                                  15   before the Court for review under 28 U.S.C. § 1915A. He has been granted leave to proceed in

                                  16   forma pauperis in a separate order. Plaintiff has also filed a motion to recover damages for

                                  17   confiscated property. Dkt. No. 9.

                                  18                                              DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  21   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  24   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  25   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d

                                  26   989, 993 (9th Cir. 2020).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                            Case 3:21-cv-02055-TSH Document 12 Filed 04/19/21 Page 2 of 5




                                   1   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   4   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   5   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   6   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   7   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   9   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                  10   U.S. 42, 48 (1988).

                                  11   B.     Complaint

                                  12          The complaint alleges that, since in or about late January 2021, Department of State
Northern District of California
 United States District Court




                                  13   Hospitals psychiatrist R. Brar has forced Plaintiff to take unnecessary psychiatric medication. The

                                  14   complaint further alleges that Plaintiff is not mentally ill and not dangerous, and that the medicine

                                  15   is not needed. Plaintiff seeks $20 million in damages. Dkt. No. 1 at 4-5.

                                  16          The complaint states a cognizable due process claim. “The forcible injection of medication

                                  17   into a nonconsenting person’s body represents a substantial interference with that person's liberty.”

                                  18   Washington v. Harper, 494 U.S. 210, 229 (1990). There is “a significant liberty interest in

                                  19   avoiding the unwanted administration of antipsychotic drugs under the Due Process Clause of the

                                  20   Fourteenth Amendment.” Id. at 221–22.

                                  21   C.     Motion to Recover Damages for Confiscated Property

                                  22          Plaintiff alleges that he mailed a letter on March 19, 2021; that the letter was opened by

                                  23   defendant Brar; that on March 23, 2021, he was given a copy of that letter; and that defendant Brar

                                  24   refuses to return the original letter to him. Dkt. No. 9. Plaintiff requests that the Court order that

                                  25   the original letter be returned to him or that he be reimbursed for the worth of the letter. Dkt. No.

                                  26   9. Plaintiff’s request is DENIED as outside the scope of this action. This action only seeks relief

                                  27   related to forced medication.

                                  28   //
                                                                                          2
                                           Case 3:21-cv-02055-TSH Document 12 Filed 04/19/21 Page 3 of 5




                                   1                                              CONCLUSION

                                   2            For the foregoing reasons, the Court orders as follows.

                                   3            1.     The complaint states a cognizable due process claim against defendant R. Brar.

                                   4            2.     The Court DENIES the motion to recover damages for confiscated property. Dkt.

                                   5   No. 9.

                                   6            3.     The Clerk shall issue summons and the United States Marshal shall serve, without

                                   7   prepayment of fees, a copy of the complaint with all attachments thereto (Dkt. No. 1), and a copy

                                   8   of this order upon defendant R. Brar at Napa Valley State Hospital, 2100 Napa Vallejo Highway,

                                   9   Napa CA 94558-6293. A courtesy copy of the complaint with attachments (Dkt. No. 1) and this

                                  10   order shall also be mailed to the California Attorney General’s Office.

                                  11            4.     In order to expedite the resolution of this case, the Court orders as follows:

                                  12                   a.      No later than 91 days from the date this order is filed, Defendant must file
Northern District of California
 United States District Court




                                  13   and serve a motion for summary judgment or other dispositive motion. If Defendant is of the

                                  14   opinion that this case cannot be resolved by summary judgment, Defendant must so inform the

                                  15   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  16   accompanied by a Rand notice so that Plaintiff will have fair, timely, and adequate notice of what

                                  17   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  18   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                  19   served concurrently with motion for summary judgment).1

                                  20                   b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  21   must be filed with the Court and served upon Defendant no later than 28 days from the date the

                                  22   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                  23   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  24

                                  25
                                       1
                                  26     If Defendant asserts that Plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), Defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           3
                                          Case 3:21-cv-02055-TSH Document 12 Filed 04/19/21 Page 4 of 5




                                   1                  c.        Defendant shall file a reply brief no later than 14 days after the date the

                                   2   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   3   hearing will be held on the motion.

                                   4          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   5   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   6   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   7   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                   8   any fact that would affect the result of your case, the party who asked for summary judgment is

                                   9   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  10   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  11   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  12   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,
Northern District of California
 United States District Court




                                  13   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                  14   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  15   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  16   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  17   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  18   not excuse Defendants’ obligation to serve said notice again concurrently with a motion for

                                  19   summary judgment. Woods, 684 F.3d at 939).

                                  20          6.      All communications by Plaintiff with the Court must be served on Defendant’s

                                  21   counsel by mailing a true copy of the document to Defendant’s counsel. The Court may disregard

                                  22   any document which a party files but fails to send a copy of to his opponent. Until Defendant’s

                                  23   counsel has been designated, Plaintiff may mail a true copy of the document directly to Defendant,

                                  24   but once Defendant is represented by counsel, all documents must be mailed to counsel rather than

                                  25   directly to Defendant.

                                  26          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  27   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  28   before the parties may conduct discovery.
                                                                                           4
                                          Case 3:21-cv-02055-TSH Document 12 Filed 04/19/21 Page 5 of 5




                                   1          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                   2   Court informed of any change of address and must comply with the Court’s orders in a timely

                                   3   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                   4   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   5   pending case every time he is moved to a new facility.

                                   6          9.      Any motion for an extension of time must be filed no later than the deadline sought

                                   7   to be extended and must be accompanied by a showing of good cause. Plaintiff is cautioned that

                                   8   he must include the case name and case number for this case on any document he submits to the

                                   9   Court for consideration in this case.

                                  10          This order terminates Dkt. No. 9.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: 4/19/2021

                                  14
                                                                                                     THOMAS S. HIXSON
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
